


SUPPLEMENTAL INDENTURE

Supplemental Indenture (this “SUPPLEMENTAL INDENTURE”), dated as of December 17,
2007, among AMES U.S. HOLDING CORP., a Delaware corporation, AMES HOLDINGS,
INC., a Delaware corporation, and AMES TRUE TEMPER PROPERTIES, INC., a Michigan
corporation (each, a “GUARANTEEING SUBSIDIARY,” and collectively, the
“GUARANTEEING SUBSIDIARIES”), each a direct or indirect subsidiary of AMES TRUE
TEMPER, INC., a Delaware corporation (the “COMPANY”), the Company, ATT HOLDING
CO. (the “PARENT GUARANTOR”) and The Bank of New York, a New York banking
corporation, as trustee under the Indenture referred to below (the “TRUSTEE”).

WITNESSETH

WHEREAS, the Company and the Parent Guarantor have heretofore executed and
delivered to the Trustee an indenture (the “INDENTURE”), dated as of June 28,
2004 providing for the issuance of the Company’s 10% Senior Subordinated Notes
due 2012 (the “NOTES”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiaries shall execute and deliver to the Trustee a
supplemental indenture pursuant to which the Guaranteeing Subsidiaries shall,
subject to Article Ten of the Indenture, unconditionally guarantee the Notes on
the terms and conditions set forth therein (the “NOTE GUARANTEE”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Guaranteeing
Subsidiaries, the Company, the Parent Guarantor and the Trustee agree as follows
for the equal and ratable benefit of the Holders of the Notes:

1. Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. Agreement to Guarantee.

(a) Subject to Article Ten of the Indenture, each Guaranteeing Subsidiary,
jointly and severally with all other Guarantors, and fully and unconditionally
guarantees to each Holder of a Note authenticated and delivered by the Trustee
and to the Trustee and its successors and assigns, irrespective of the validity
and enforceability of the Indenture, this Supplemental Indenture or the Notes or
the obligations of the Company under the Indenture, this Supplemental Indenture
or the Notes, that:

(i) the principal of, premium, if any, and accrued and unpaid interest and
Liquidated Damages, if any, on the Notes will be promptly paid in full when due,
whether at maturity, by acceleration, redemption or otherwise, and interest on
the overdue principal of, premium, if any, and interest and Liquidated Damages,
if any, on the Notes (pursuant to Section 2.13 of the Indenture), if lawful
(subject in all cases to any applicable grace periods provided in

 

 

--------------------------------------------------------------------------------






the Indenture) when due, and all other obligations of the Company to the Holders
or the Trustee under the Notes, the Indenture or this Supplemental Indenture
will be promptly paid in full, all in accordance with the terms of the Notes,
the Indenture and this Supplemental Indenture; and

(ii) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, the same will be promptly paid in full when due in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise.

Failing payment when due of any amount so guaranteed for whatever reason, the
Guarantors shall be jointly and severally obligated to pay the same immediately.
Each Guaranteeing Subsidiary agrees that this is a guarantee of payment and not
a guarantee of collection.

(b) Each Guaranteeing Subsidiary hereby agrees that, to the maximum extent
permitted under applicable law, its obligations under the Indenture and this
Supplemental Indenture shall be unconditional, irrespective of the validity,
regularity or enforceability of the Notes, the Indenture or this Supplemental
Indenture, the absence of any action to enforce the same, any waiver or consent
by any Holder of the Notes with respect to any provisions hereof or thereof, the
recovery of any judgment against the Company, any action to enforce the same or
any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a Guarantor.

(c) Each Guaranteeing Subsidiary, subject to Section 6.06 of the Indenture,
hereby waives diligence, presentment, demand of payment, filing of claims with a
court in the event of insolvency or bankruptcy of the Company, any right to
require a proceeding first against the Company, protest, notice and all demands
whatsoever and covenants that this Note Guarantee shall not be discharged except
by complete performance of the obligations contained in the Notes, the Indenture
and this Supplemental Indenture.

(d) If any Holder or the Trustee is required by any court or otherwise to return
to the Company, the Guarantors, or any custodian, trustee, liquidator or other
similar official acting in relation to any of the Company or the Guarantors, any
amount paid by any of them to the Trustee or such Holder, this Note Guarantee,
to the extent theretofore discharged, shall be reinstated in full force and
effect.

(e) Each Guaranteeing Subsidiary agrees that it shall not be entitled to any
right of subrogation in relation to the Holders in respect of any obligations
guaranteed hereby or by the Indenture until payment in full of all obligations
guaranteed hereby or by the Indenture.

(f) Each Guaranteeing Subsidiary agrees that, as between the Guarantors, on the
one hand, and the Holders and the Trustee, on the other hand, (x) the maturity
of the obligations guaranteed hereby may be accelerated as provided in Article
Six of the Indenture for the purposes of this Note Guarantee, notwithstanding
any stay, injunction or other prohibition preventing such acceleration in
respect of the obligations guaranteed by the Indenture or hereby, and (y) in the
event of any declaration of acceleration of such obligations as provided in
Article

 

 

-2-

 

--------------------------------------------------------------------------------






Six of the Indenture, such obligations (whether or not due and payable) shall
forthwith become due and payable by the Guarantors for the purpose of this Note
Guarantee.

(g) Each Guaranteeing Subsidiary shall have the right to seek contribution from
any non-paying Guarantor so long as the exercise of such right does not impair
the rights of the Holders under the Note Guarantee.

(h) Each Guaranteeing Subsidiary confirms, pursuant to Section 10.02 of the
Indenture, that it is the intention of such Guaranteeing Subsidiary that the
Note Guarantee of such Guaranteeing Subsidiary not constitute (i) a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar federal or
state law to the extent applicable to its Note Guarantee or (ii) an unlawful
distribution under any applicable state law prohibiting shareholder
distributions by an insolvent subsidiary to the extent applicable to its Note
Guarantee. To effectuate the foregoing intention, each Guaranteeing Subsidiary
and the Trustee hereby irrevocably agree that the obligations of each
Guaranteeing Subsidiary will be limited to the maximum amount as will, after
giving effect to all other contingent and fixed liabilities of such Guaranteeing
Subsidiary that are relevant under such laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under Article Ten of the Indenture, result in the obligations of such
Guaranteeing Subsidiary under its Note Guarantee not constituting a fraudulent
transfer or conveyance or such an unlawful shareholder distribution.

3. Execution and Delivery. To evidence its Note Guarantee, each Guaranteeing
Subsidiary hereby agrees that a notation of such Note Guarantee shall be
endorsed by an Officer of such Guaranteeing Subsidiary by manual or facsimile
signature on each Note authenticated and delivered by the Trustee. Each
Guaranteeing Subsidiary agrees that its Note Guarantee shall remain in full
force and effect notwithstanding any failure to endorse on each Note a notation
of such Note Guarantee. If an Officer whose signature is on the Note Guarantee
no longer holds that office at the time the Trustee authenticates the Note on
which a Note Guarantee is endorsed, the Note Guarantee shall be valid
nevertheless. The delivery of any Note by the Trustee, after the authentication
thereof hereunder, shall constitute due delivery of the Note Guarantee set forth
in the Indenture on behalf of the Guaranteeing Subsidiaries.

4. Guaranteeing Subsidiaries May Consolidate, Etc., on Certain Terms.

(a) No Guaranteeing Subsidiary may sell or otherwise dispose of all or
substantially all of its assets to, or consolidate with or merge with or into
(whether or not such Guaranteeing Subsidiary is the surviving Person), another
Person, other than the Company or another Guarantor, unless:

(i) immediately after giving effect to that transaction, no Default or Event of
Default exists; and

(ii) either:

(A) the Person acquiring the property in any such sale or disposition or the
Person formed by or surviving any such consolidation or merger (if other than
the

 

 

-3-

 

--------------------------------------------------------------------------------






Guaranteeing Subsidiary) assumes all the obligations of that Guaranteeing
Subsidiary under this Indenture, its Note Guarantee, and, if applicable, the
Registration Rights Agreement pursuant to a supplemental indenture reasonably
satisfactory to the Trustee; or

(B) such sale or other disposition or consolidation or merger complies with
Section 4.10 of the Indenture.

(b) In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the Note
Guarantee endorsed upon the Notes and the due and punctual performance of all of
the covenants and conditions of the Indenture to be performed by each
Guaranteeing Subsidiary, such successor Person shall succeed to and be
substituted for such Guaranteeing Subsidiary with the same effect as if it had
been named herein as a Guaranteeing Subsidiary. Such successor Person thereupon
may cause to be signed any or all of the Note Guarantees to be endorsed upon all
of the Notes issuable under the Indenture which theretofore shall not have been
signed by the Company and delivered to the Trustee. All the Note Guarantees so
issued shall in all respects have the same legal rank and benefit under the
Indenture as the Note Guarantees theretofore and thereafter issued in accordance
with the terms of the Indenture as though all of such Note Guarantees had been
issued at the date of the execution of the Indenture.

(c) Except as set forth in Article Five of the Indenture, and notwithstanding
clauses (i) and (ii) of Section 4(a) above and clauses (i) and (ii) of Section
10.04(a) of the Indenture, nothing contained in the Indenture, this Supplemental
Indenture or in any of the Notes shall prevent any consolidation or merger of
any Guaranteeing Subsidiary with or into the Company or another Guarantor, or
shall prevent any sale or conveyance of the property of any Guaranteeing
Subsidiary as an entirety or substantially as an entirety to the Company or
another Guarantor.

5. Release.

(a) Each Guaranteeing Subsidiary shall be released and relieved of any
obligations under its Note Guarantee, (i) in connection with any sale or other
disposition of Capital Stock of such Guaranteeing Subsidiary to a Person that is
not (either before or after giving effect to such transaction) a Restricted
Subsidiary of the Company where, after giving effect to such sale or other
disposition, such Guaranteeing Subsidiary would no longer constitute a
Subsidiary of the Company, if such sale of Capital Stock of that Guaranteeing
Subsidiary complies with Section 4.10 of the Indenture; (ii) if the Company
properly designates such Guaranteeing Subsidiary as an Unrestricted Subsidiary
under the Indenture; or (iii) solely in the case of a Note Guarantee created
pursuant to Section 4.18(b) of the Indenture, upon the release or discharge of
the Guarantee which resulted in the creation of such Note Guarantee pursuant to
Section 4.18(b) of the Indenture, except a discharge or release by or as a
result of payment under such Guarantee. Upon delivery by the Company to the
Trustee of an Officers’ Certificate to the effect that one of the foregoing
requirements has been satisfied and the conditions to the release of such
Guaranteeing Subsidiary under Section 10.05 of the Indenture have been met, the
Trustee shall execute any documents reasonably required in order to evidence the
release of such Guaranteeing Subsidiary from its obligations under its Note
Guarantee, subject to the right of the

 

 

-4-

 

--------------------------------------------------------------------------------






Trustee, in its discretion, to request an Opinion of Counsel pursuant to Section
7.02(b) of the Indenture.

(b) Any Guaranteeing Subsidiary not released from its obligations under its Note
Guarantee shall remain liable for the full amount of principal of and accrued
and unpaid interest and Liquidated Damages, if any, on the Notes and for the
other obligations of any Guarantor under the Indenture as provided in Article
Ten of the Indenture.

6. Subordination of Note Guarantee. Payments under the Note Guarantees pursuant
to this Supplemental Indenture shall be subordinated to the prior payment in
full of all Senior Debt of each Guaranteeing Subsidiary, including Senior Debt
incurred after the date of this Supplemental Indenture, on the same basis as the
payments by the Company on the Notes are subordinated to the prior payment in
full of Senior Debt of the Company. For the purposes of the foregoing sentence,
the Trustee and the Holders shall have the right to receive and/or retain
payments by each Guaranteeing Subsidiary only at such times as they may receive
and/or retain payments in respect of the Notes pursuant to the Indenture,
including Article Twelve thereof.

7. No Recourse Against Others. Pursuant to Section 13.07 of the Indenture, no
past, present or future director, officer, employee, manager, incorporator,
stockholder, agent or member (or Person forming any limited liability company)
of the Company or any Guaranteeing Subsidiary, as such, shall have any liability
for any obligations of the Company or any Guarantor under the Notes, the
Indenture, any Note Guarantee or this Supplemental Indenture or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
Each Holder of Notes by accepting a Note and a Note Guarantee waives and
releases all such liability. This waiver and release are part of the
consideration for issuance of the Notes and the Note Guarantees. The waiver may
not be effective to waive liabilities under the federal securities laws.

8. NEW YORK LAW TO GOVERN. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE AND THE NOTE GUARANTEE.

9. Relation to Indenture. This Supplemental Indenture constitutes an integral
part of the Indenture. Except as otherwise expressly provided for in this
Supplemental Indenture, all of the terms and conditions of the Indenture shall
remain unchanged and in full force and effect, and shall be incorporated herein
as if made a part hereto.

10. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

11. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

12. Trustee. The Trustee shall not be responsible in any manner whatsoever for
or in respect of the validity or sufficiency of this Supplemental Indenture or
for or in respect

 

 

-5-

 

--------------------------------------------------------------------------------






of the recitals contained herein, all of which recitals are made solely by each
Guaranteeing Subsidiary, the Company and the Parent Guarantor.

 

[SIGNATURE PAGE FOLLOWS]

 

 

-6-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

 

 

 

THE BANK OF NEW YORK,
as Trustee



 

By:


/s/ Mary LaGumina

 

 

Name:

Mary LaGumina

 

 

Title:

Vice President

 

 

 

AMES U.S. HOLDING CORP.,
a Delaware corporation



 

By:


/s/ David M. Nuti

 

 

Name:

David M. Nuti

 

 

Title:

Vice President Treasurer
& Secretary

 

 

 

AMES HOLDINGS, INC.,

a Delaware corporation



 

By:


/s/ David M. Nuti

 

 

Name:

David M. Nuti

 

 

Title:

Vice President Treasurer
& Secretary

 

 

 

AMES TRUE TEMPER PROPERTIES, INC.,
a Michigan corporation



 

By:


/s/ David M. Nuti

 

 

Name:

David M. Nuti

 

 

Title:

Vice President Treasurer
& Secretary

 

 

--------------------------------------------------------------------------------






 

 

 

AMES TRUE TEMPER, INC.,
a Delaware corporation



 

By:


/s/ David M. Nuti

 

 

Name:

David M. Nuti

 

 

Title:

Vice President Treasurer
& Secretary

 

 

 

ATT HOLDING CO.,
a Delaware corporation



 

By:


/s/ David M. Nuti

 

 

Name:

David M. Nuti

 

 

Title:

Vice President Treasurer
& Secretary

 

 

 

--------------------------------------------------------------------------------